Citation Nr: 1601121	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  11-18 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on a period of active duty for training (ACDUTRA) from August 2002 to November 2002, and served periods of active duty from February 2003 to August 2004 and March 2009 to April 2010, with additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In May 2011, a statement of the case was issued for the Veteran's bilateral hearing loss, back disability and PTSD.  In a June 2011 substantive appeal, the Veteran indicated he was limiting his appeal to the evaluation for his service-connected PTSD.  As reflected on the title page, this is the only issue currently on appeal before the Board.

On the Veteran's June 2011 substantive appeal, he also requested a live video conference hearing before a Veterans Law Judge.  He was scheduled for such a hearing in August 2012; the Veteran did not attend his scheduled hearing, nor did he ask for the hearing to be rescheduled.  His request is thus considered withdrawn.

The issue of entitlement to service connection for a traumatic brain injury has been raised by the record in the November 2015 appellant's brief.  The Board points out that VA now requires complete claims or an intent to file a claim as submitted on the appropriate standardized form (provisions effective March 24, 2015).


FINDING OF FACT

Since the award of service connection, the Veteran's PTSD has manifested in occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Since the award of service connection, the criteria for an initial 50 schedular rating, but not higher, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a January 2011 notice of disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided VA medical examinations in May 2010 and July 2010.  The examinations, along with the other medical opinions, are sufficient evidence for deciding the schedular rating claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Moreover, the record does not suggest a worsening of the disability such as to warrant remand for another VA examination.  Thus, VA's duty to assist has been met.

II. Initial Rating

Legal Criteria

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The appeal pertaining to PTSD is based on the assignment of a disability rating following the initial award of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence contemporaneous with the claim and the rating decision that granted service connection are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degrees of disabilities increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods. Id.

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

According to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 10 percent evaluation is warranted for PTSD where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating, but instead are examples providing guidance as to the type and severity of symptoms' effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Mauerhan, the United States Court of Appeals for Veterans Claims (Court) rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD." Id. at 443.  Instead, distinctive PTSD symptoms in the DSM-IV are used to diagnose PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determine the level of impairment.  Id.; see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).

A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

Factual Background

In April 2010, the Veteran began individual therapy for PTSD at the Omaha VA Medical Center.  In this initial post-service treatment, the Veteran indicated he was experiencing nightmares and difficulty sleeping, avoidance, exaggerated startle response, detachment, alcohol abuse, disturbing thoughts or images of stressful experiences, irritable or angry outbursts, difficulty concentrating, reduced production at work, difficulty taking care of things at home and difficulty in his relationships.

In May 2010 VA treatment records, the Veteran reported ongoing alcohol abuse, irritability, sleeping difficulties, nightmares, anxiety, isolation, hyper vigilance, increased startle reaction, depression and numbness of feeling.  The examiner noted normal speech, no hallucinations or illusions, normal, coherent thought processes, no suicidal or violent ideation, good insight, good judgment and an intact memory.  A minimal suicide risk was also reported and a GAF score of 60 was reported.  Furthermore, a September 2010 treatment record noted a GAF score of 60.  The Veteran's symptoms have remained consistent throughout the appeal period, including ongoing GAF scores of 60.

In May 2010, the Veteran underwent a VA examination.  The examiner noted PTSD symptoms, including recurrent, intrusive distressing recollections and dreams of traumatic events from service.  Other symptoms were similar to the VA treatment notes, including avoidance, diminished interest, increased arousal, difficulty sleeping, nightmares, irritability, angry outbursts, hyper vigilance, exaggerated startle response and flashbacks.  Total occupational impairment was not found.  However, the examiner indicated the Veteran's PTSD was such that there would be a decrease in work efficiency and a GAF score of 60 was reported.  The examiner expressly found that the Veteran's PTSD manifested in signs and symptoms that are transient or mild, and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

In July 2010, the Veteran underwent another VA examination.  The examiner reported the Veteran's appearance was clean and neatly groomed.  He indicated the Veteran abuses alcohol to a significant degree.  Other symptoms reported were similar to the prior May 2010 VA examination and the VA treatment records, including a GAF score of 60.  The examiner expressly found that the Veteran's PTSD manifested in signs and symptoms that are transient or mild, and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

Furthermore, the Veteran submitted a March 2010 statement and a January 2011 notice of disagreement indicating that he experiences recurrent nightmares which affect his work and social relationships and he has decreased work efficiency and an inability to perform certain tasks.  He also indicated that he has bad thoughts randomly and has thought about hurting himself or others.  Additionally, the June 2011 substantive appeal noted that his PTSD hinders his ability to perform occupational tasks; he has mild memory loss at work and forgets to complete certain tasks.  He indicated he has depressed moods, anxiety, panic attacks, difficulty controlling his temper and consistent sleep problems.

The Board is precluded from differentiating between symptoms attributable to PTSD and those associated other mental health disorders absent clinical evidence clearly showing such distinction, and thus, symptoms associated with the Veteran's anxiety and sleep disorder are considered part of his service-connected psychiatric symptoms.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Analysis

Based on the above evidence, and resolving any reasonable doubt in the Veteran's favor, the Board finds that an initial 50 percent schedular rating, but no more, for PTSD is warranted since the award of service connection, April 21, 2010.  

In July 2010, the RO initially awarded the Veteran service connection for PTSD and assigned a 10 percent rating.  The Board finds that this rating does not adequately represent the severity of the Veteran's PTSD symptoms.

The VA treatment records and VA examination reports are indicative of moderate PTSD symptoms compared to the mild symptoms akin to a 10 percent rating or even the occasionally more severe symptoms set forth in the 30 percent rating.  The GAF scores have remained at 60 and the disability picture shows numerous consistent symptoms, including occupational and social impairment with reduced reliability and productivity.  The Veteran's PTSD has caused him mild difficulty in establishing and maintaining relationships and he has experienced difficulty with work.  His PTSD symptoms as a whole more closely approximate a 50 percent rating.  See 38 C.F.R. § 4.7 (2015).

The May 2010 and July 2010 VA examiners noted a mild decrease in work efficiency and in the Veteran's ability to perform occupational tasks only during periods of significant stress.  This may suggest a disability rating lower than 50 percent.  However, the medical picture as a whole, along with the Veteran's statements, supports moderate impairment and a large number of symptoms.  This evidence, along with consistent GAF scores of 60, indicating moderate symptoms, warrant a 50 percent schedular disability rating from the effective date of service connection, when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

The Veteran is shown to endorse such symptoms as anxiety, nightmares and difficulty sleeping, avoidance, exaggerated startle response, detachment, significant alcohol abuse, disturbing thoughts or images of stressful experiences, irritability, angry outbursts, difficulty concentrating, difficulty doing his work, difficulty taking care of things at home and trouble in his relationships.  Many of these symptoms are not listed in the rating criteria, but contributed to the Veteran's overall impairment.  These PTSD-specific symptoms must be considered in determining the appropriate rating because the list of symptoms in the rating criteria is a non-exhaustive list.  See Mauerhan, 16 Vet. App. at 442.

Although this higher initial rating is warrant, the evidence does not demonstrate occupational and social impairment, with deficiencies in most areas, which would warrant an increased rating of 70 percent.  The Veteran suffers from depression and a May 2010 VA record reported a minimal suicide risk, a symptom listed in the 70 percent rating criteria.  However, his depression does not affect his ability to function independently.  Furthermore, a later VA examination report from July 2010, and VA treatment records after May 2010, do not indicate ongoing suicidal ideation.

The Veteran also reported to the May 2010 VA examiner that he works full time for an insurance agency, takes courses online for Industrial Distribution, assists his father with his ranch, has a good relationship overall with his family, and enjoys hunting, fishing, trapping and watching football.  Accordingly, a higher 70 percent rating is not appropriate as occupational and social impairment with deficiencies in most areas is not shown or approximated by the evidence of record.

The Veteran's PTSD also does not demonstrate total occupational and social impairment which would warrant an increased rating of 100 percent at any time during the rating period.  A disability that justifies a 100 percent rating is so severely disabling that some of the examples of symptoms include posing a "persistent" threat of danger to self or others and not knowing one's own name, the names of close relatives, or one's occupation.  The Veteran is not shown to be dangerous, is not shown to be unable to perform the activities of daily living, does not suffer from disorientation or persistent delusions or hallucinations, or any symptoms which reach the level of severity described by a 100 percent rating.

As this is an initial rating case, consideration has been given to staged ratings (different percentage ratings for different periods of time, the effective date of service connection, based on the facts found). Fenderson, 12 Vet. App. at 119.  As the Board finds that the Veteran's PTSD approximates a 50 percent rating for the entire period on appeal, no additional staged rating is warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321(b)(1) (2015).  The Veteran's PTSD, however, includes no manifestations which are not adequately contemplated by the applicable rating criteria.  Moreover, as the criteria for evaluating psychiatric disorders contemplate a range of impairment from nonsymptomatic to total impairment with only examples of symptoms of such impairment, there are no symptoms not contemplated.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the Veteran's PTSD is adequate; referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  This is so even when the service-connected disabilities are considered in the aggregate.

A claim for a total disability evaluation based on individual unemployability (TDIU) is part of an increased rating claim when such TDIU claim is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran is most recently shown to be self-employed, without any evidence or claim that he was unemployable as a result of PTSD, entitlement to a TDIU is not raised by the record and will not be further discussed.

In sum, the preponderance of the evidence supports an initial schedular rating of 50 percent, but not more, for the Veteran's PTSD; there is no additional doubt to be resolved; and an even higher initial rating for PTSD is warranted.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.



ORDER

An initial schedular disability rating of 50 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


